Name: 2014/177/EU: Commission Implementing Decision of 27Ã March 2014 amending Annex II to Decision 2003/467/EC as regards the declaration of Lithuania as officially brucellosis-free (notified under document C(2014) 1940) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: agricultural policy;  agricultural activity;  Europe
 Date Published: 2014-03-29

 29.3.2014 EN Official Journal of the European Union L 95/45 COMMISSION IMPLEMENTING DECISION of 27 March 2014 amending Annex II to Decision 2003/467/EC as regards the declaration of Lithuania as officially brucellosis-free (notified under document C(2014) 1940) (Text with EEA relevance) (2014/177/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), and in particular point II.7 of Annex A thereto, Whereas: (1) Directive 64/432/EEC applies to trade within the Union in bovine animals and swine. It lays down the conditions whereby a Member State or region of a Member State may be declared officially brucellosis-free as regards bovine herds. (2) Annex II to Commission Decision 2003/467/EC (2) lists the Member States and regions thereof which are declared officially brucellosis-free. (3) Lithuania has submitted to the Commission documentation demonstrating compliance with the conditions for the officially brucellosis-free status laid down in Directive 64/432/EEC for its whole territory. (4) Following evaluation of the documentation submitted by Lithuania, that Member-State should be declared officially brucellosis-free. (5) Annex II to Decision 2003/467/EC should therefore be amended accordingly. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Annex II to Decision 2003/467/EC is amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 27 March 2014. For the Commission Tonio BORG Member of the Commission (1) OJ 121, 29.7.1964, p. 1977/64. (2) Commission Decision 2003/467/EC of 23 June 2003 establishing the official tuberculosis, brucellosis and enzootic-bovine-leukosis-free status of certain Member States and regions of Member States as regards bovine herds (OJ L 156, 25.6.2003, p. 74). ANNEX In Annex II to Decision 2003/467/EC, Chapter 1 is replaced by the following: CHAPTER 1 Officially brucellosis-free Member States ISO code Member State BE Belgium CZ Czech Republic DK Denmark DE Germany EE Estonia IE Ireland FR France LV Latvia LT Lithuania LU Luxembourg NL Netherlands AT Austria PL Poland RO Romania SI Slovenia SK Slovakia FI Finland SE Sweden